Per.Curiam:
In this proceeding there was presented to the court the petition of one Joseph C. Robin, detailing certain facts in relation to a claim made by the firm of Gifford, Hobbs & Beard against a banking corporation known as the Horthern Bank, then in charge of the Superintendent of Banks, the institution having failed. An examination of all of these papers fails to disclose any fact that would justify any proceedings against *925any of the respondents named, other than the firm of Gifford, Hobbs & Beard. As to the firm of Rollins & Rollins, we can see no fact alleged which would in the slightest degree reflect upon their professional character, and the proceeding, therefore, as against all of the respondents, except the firm of Gifford, Hobbs & Beard, is dismissed. As to the facts alleged in relation to the firm of Gifford, Hobbs & Beard, we think there is sufficient to justify a further investigation, and without expressing an opinion that there are any facts stated that would justify the presentation of charges against them, we think it proper that these papers should be remitted to the grievance committee of the Association of the Bar of the City of New York, with the request that they investigate the matters contained in the petition and in the answers of the several respondents, and report then1 conclusion to this court, and that, if in the opinion of the Association of the Bar facts are developed which would justify charges, they be requested to present them to the court in the form of such formal charges as they may consider proper. Present—Ingraham, P. J., Laugh- • lin, Clarke and Dowling, JJ. _